Citation Nr: 0935495	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-14 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
lumbar spine disorder.

2.  Entitlement to service connection for left lower 
extremity cold injury residuals.

3.  Entitlement to service connection for right lower 
extremity cold injury residuals.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an initial compensable rating for service 
connected thoracotomy scars.

6.  Entitlement to an increased rating for service connected 
left thoracic empyema status post decortication and 
pleurectomy, currently rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to 
September 1968 and from April 1975 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in April 2009.  A 
transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  On April 14, 2009, prior to the promulgation of a 
decision in the appeal, the Board received written and oral 
notification from the Veteran that he wished to withdraw his 
current claims on appeal for service connection for left and 
right lower extremity cold injury residuals and for an 
increased rating for service connected left thoracic empyema 
status post decortication and pleurectomy.

2.  The RO denied the Veteran's claim for service connection 
for a lumbar spine disability in an April 1969 rating 
decision; the Veteran did not appeal that decision and the 
decision is final.

3.  New and material evidence has been received to reopen a 
claim for service connection for a lumbar spine condition 
(back disability).

4.  A lumbar spine condition was incurred as a result of 
active service.

5.  The evidence is at least is relative equipoise regarding 
whether the Veteran currently has a bilateral hearing loss 
disability attributable to acoustic trauma experienced during 
service.

6.  The Veteran's service connected scar is tender.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal on the 
issues of entitlement to service connection for left and 
right lower extremity cold injury residuals and entitlement 
to an increased rating for service connected left thoracic 
empyema status post decortication and pleurectomy, the Board 
does not have jurisdiction to consider the claims.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).

2.  New and material evidence has been received since the 
April 1969 rating decision that denied service connection for 
a lumbar spine disability; thus the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Service connection is warranted for the Veteran's lumbar 
spine disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R.  
§§ 3.102, 3.303, 3.307, 3.309 (2009).

4.  Service connection is warranted for the Veteran's 
bilateral hearing loss disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.385 (2009).

5.  The Veteran's thoracotomy scars warrant a 10 percent 
disability rating, but not greater.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Code 
7804 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  The Veteran has withdrawn this appeal as to the 
issues of entitlement service connection for left and right 
lower extremity cold injury residuals and entitlement to an 
increased rating for service connected left thoracic empyema 
status post decortication and pleurectomy, and, hence, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.

Specifically, the Veteran indicated his desire to withdraw 
his appeal as to these issues at his hearing before the Board 
in April 2009, as well as in a statement signed by the 
Veteran's representative, received on April 14, 2009.  This 
statement constitutes a written withdrawal of the substantive 
appeal with regard to the issues of entitlement service 
connection for left and right lower extremity cold injury 
residuals and entitlement to an increased rating for service 
connected left thoracic empyema status post decortication and 
pleurectomy.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the claims, and 
they must therefore be dismissed, without prejudice.  38 
U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§§ 20.202, 20.204(b), (c).

New and Material Evidence

The Veteran seeks service connection for a lumbar spine 
disability.  Prior to the decision on appeal, the RO denied 
the Veteran's claim for service connection for a lumbar spine 
disability in an April 1969 rating decision.  The RO informed 
the Veteran of the decision and of his appellate rights.  He 
did not appeal the decision and thus the decisions became 
final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  New evidence will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

Service connection for a lumbar spine disability was denied 
in April 1969 because the Veteran did not have a current 
lumbar spine disability.  Thus, to reopen the claim, evidence 
added to the record since the April 1969 rating decision must 
show a current disability.

Since the April 1969 decision, the Veteran submitted VA 
outpatient treatment records, Social Security Administration 
(SSA) records, and private treatment records.  These records 
show that the Veteran has a current lumbar spine disability.  
Accordingly, new and material evidence has been received and 
the claim is reopened.
Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.         § 3.303 
(2009).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Thus, the Board must assess the credibility and 
weight of all the evidence to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the Veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).

A.  Lumbar Spine 

The Veteran's service treatment records (STRs) show that the 
Veteran was admitted to the hospital in Germany for low back 
syndrome in August 1967.  He was hospitalized for about two 
weeks.  STRs show that he was put on profile in September 
1967 for the condition.  STRs dated October 1967 show that 
the Veteran's back pain lingered and was causing trouble with 
sleeping, and indicate some radiation to the groin area and 
right leg.  A neurological examination was normal except for 
a condition of the medical aspect of the left buttock.  The 
impression was lumbosacral strain with a questionable abscess 
in the buttock.  The Veteran was treated in February 1968 for 
muscle spasm of the thoracic spine area.

The separation examination in July 1968 indicates that the 
Veteran's lumbosacral spine was functionally and anatomically 
normal.  It also notes that the Veteran had lumbosacral 
strain in October 1967 from lifting an aircraft tank.  It was 
noted that he had some mild recurrent pain, was treated at 
the USAF Hospital in Wiesbaden Germany, and returned to full 
duty.  The Veteran did not require medical treatment since 
that incident.

A VA examination was conducted in February 1969, 
approximately 5 months after the Veteran's separation from 
service.  He reported injuring his spine in service and of 
continuing aching across the lower lumbar area of his spine.  
He was diagnosed with a history of lumbosacral strain.

Private medical records dated June 2006, from A.O.M., show 
that the Veteran reported injuring his lumbar spine during 
service when an object fell on him.  The Veteran had a MRI 
and the records show he was diagnosed with multilevel disc 
bulges with facet and ligamentum flavum hypertrophic changes 
throughout the lumbar spine, and a superimposed central 
protrusion causing canal and foraminal stenosis.  

The Veteran was treated by Dr. J.H.S., MD (Dr. J.S.) in May 
2007.  The Veteran reported injuring his spine in service.  
The assessment was low back pain secondary to spondylosis, 
spinal stenosis.

A private treatment record from Dr. M.M., MD, dated June 
2007, shows that the Veteran again reported first injuring 
his spine in service.  He told Dr. M.M. that a fuel tank fell 
on his back.  Dr. M.M. indicated review of the Veteran's 
STRs.  He noted that an STR dated October 1967 showed back 
pain possibly caused by a herniated disc at L4-5.  He stated 
that a myelogram was ordered but then cancelled because it 
was found that conservative treatment, medication, was 
successful.  Dr. M.M. stated that an MRI dated June 2006 
showed a disc bulge at L4-5.  He further stated that the 
amount of calcification associated with the injury could 
indicate an old injury consistent with the accident described 
by the Veteran and the STRs.  

In his conclusion, Dr. M.M. stated that the accident and back 
injury reported in the clinical records from 1967 could be 
the cause or contributory cause of the current lower back 
pain.

Another record, dated June 2007, by Dr. J.M.C., MD, states 
that the Veteran reported a fuel tank falling on his back 
while in service.  She stated that while it is not completely 
certain that the Veteran's MRI findings are necessarily 
related to the injury, the advanced degenerative change at 
the L4-5 and L5-S1 levels would certainly take years, if not 
decades, to produce.  Therefore, she found that it was 
conceivable that the currently noted degenerative changes may 
have been a result of the injury sustained in 1967.

The Veteran was afforded a VA examination in May 2008.  The 
examiner reviewed the claims file.  After a physical 
examination, the Veteran was diagnosed with severe 
degenerative disc disease of the lumbar spine.  The examiner 
stated that it is less likely as not that the disability is 
related to military service because his symptoms resolved 
from the 1967 injury, the Veteran returned to service in 1973 
and served four years without treatment of the lumbar spine, 
and he was able to work until one year prior to his 
examination.  The examiner stated that the imaging studies 
are consistent with age related degenerative disc disease and 
that the prolonged period of time of gainful employment since 
his service injury in 1967 and his inability to work almost 
40 years later make the service injury less likely than not 
related to his current condition.

A VA examination was conducted in May 2008 for peripheral 
nerves.  The examiner reviewed the medical records and claims 
file.  After performing an examination, the examiner found 
that the Veteran has sensory L5 radiculopathy from lumbar 
spine spondylosis.  The examiner found that it is as likely 
than not that the Veteran has sensory radiculopathy from 
lumbar spondylosis/stenosis.

The Board has considered all of the evidence, including the 
testimony provided before the Board, and finds that the 
preponderance of the evidence is in relative equipoise and 
finds that the Veteran should be given the benefit of the 
doubt.  Evidence shows a spine injury during service, 
complaints of pain since service, and Dr. M.M. and Dr. J.M.C, 
upon a review of the Veteran's medical records and STRs, have 
provided a nexus between the Veteran's current pain and 
injury in service.  Therefore, the Board finds that service 
connection is warranted for a lumbar spine disability.

Service connection for a lumbar spine disability is granted.

B.  Bilateral Hearing Loss

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R.  
§ 3.309(a) and, as such, service connection may be granted 
under 38 C.F.R.  
§ 3.307(a)(3) if the evidence shows that the disease manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  In Hensley v. Brown, 5 Vet. App. 155 
(1993), the Court indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the Veteran's in-
service exposure to loud noise and his current disability.  

The Court in Hensley explained that the threshold for normal 
hearing is from 0 to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  The Court 
further opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d).

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate 
data comparison, the ASA standards have been converted to 
ISO-ANSI standards.

Personnel records show that the Veteran was a dock mechanic, 
a assistant crew chief, and crew chief on T-33 aircraft and 
that he performed preflight and postflight inspections, and 
scheduled and unscheduled maintenance during active service.  

The entrance examination, dated September 14, 1964, shows 
right ear pure tone thresholds of 15, 15, 5, 10, and -5 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively, and left ear of 20, 15, 10, 5, and -5 decibels 
at the same hertz.  A hearing conservation data form was 
completed the day before the entrance examination and shows 
slightly different readings.  The Veteran had right ear pure 
tone thresholds of 20, 15, 15, 15, and 15 decibels at 500, 
1000, 2000, 3000, and 4000 hertz, respectively, and left ear 
of 20, 15, 15, 15, and 15 decibels at the same hertz.

The separation examination is dated July 1968 and notes that 
ASA standards were used for testing.  Testing showed right 
ear pure tone thresholds of 20, 15, 15, 15, and 10 decibels 
at 500, 1000, 2000, 3000, and 4000 hertz, respectively, and 
left ear of 10, 5, 5, 10, and 10 decibels at the same hertz.

A STR dated October 1974, conducted while the Veteran was 
serving reserve duty, showed audiology testing with right ear 
pure tone thresholds of 10, 15, 10, 0, and 15 decibels at 
500, 1000, 2000, 3000, and 4000 hertz, respectively, and left 
ear of 40, 45, 35, 45, and 55 decibels at the same hertz.  
The notes indicated mild hearing loss.

A STR dated August 1975, conducted for the Veteran's Annual 
Flying Class III, shows audiology testing with right ear pure 
tone thresholds of 5, 5, 0, 0, and 0 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively, and left ear of 5, 
5, 0, 0, and 0 decibels at the same hertz.  

The Veteran had a VA examination in November 2006.  The 
examiner reviewed the claims file.  Testing showed right ear 
pure tone thresholds of 10, 10, 15, 20, and 40 decibels at 
500, 1000, 2000, 3000, and 4000 hertz, respectively, with an 
average of 21 decibels, and left ear of 20, 15, 10, 40, and 
40 decibels at the same hertz with an average of 26 decibels.  
The Maryland CNC speech recognition test resulted in scores 
of 96 percent, bilaterally.

The examiner diagnosed the Veteran with bilateral hearing 
loss and tinnitus.  He stated that the Veteran's current 
hearing loss is not related to his active service because he 
had normal hearing at entrance and separation.  The examiner 
noted the abnormal results recorded at 1974 test, but stated 
that subsequent testing was normal bilaterally and current 
testing is better than the 1974 thresholds, making it likely 
that the abnormality represented a transient middle ear 
pathology.

The examiner stated that the Veteran was exposed to acoustic 
trauma in service and related his tinnitus to that fact, but 
because hearing test results were normal at separation, the 
examiner stated that it was less likely as not that the 
current hearing loss is attributable to military acoustic 
trauma.

As noted in Hensley, 5 Vet. App. 155, 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the Veteran's in-service exposure to loud noise and 
his current disability.  

In this case, the Veteran's testimony and statements indicate 
that he has suffered hearing loss since service.  The STRs 
show audiological testing results that fluctuated throughout 
the Veteran's service, including a record showing mild 
hearing loss.  Personnel records show that his duties 
involved aircraft and noise exposure, and the VA examiner 
conceded that he suffered acoustic trauma in service.  Other 
than the normal limits shown at separation from service, the 
VA examiner provided no reasoning or opinion regarding the 
relationship of acoustic trauma in service and the Veteran's 
hearing loss.

The Board has considered the evidence and finds that the 
Veteran should be given the benefit of the doubt, thus 
service connection for bilateral hearing loss is granted.  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods based on the 
facts found.  In other words, evaluations may be "staged."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the Veteran's disability.

The Veteran seeks a compensable rating for his service 
connected thoracotomy scars.  The RO granted an initial 
noncompensable rating under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7804 (prior to October 23, 2008), superficial 
scars.  The Board notes that the scar rating criteria was 
amended, with the new criteria effective for claims filed 
after October 23, 2008.  As the Veteran's claim was pending 
before the effective date of the new criteria, the new 
criteria will not be discussed herein.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.

Also potentially applicable is Diagnostic Code 7801, which 
provides ratings for scars, other than the head, face, or 
neck, that are deep or that cause limited motion.  Scars that 
are deep or that cause limited motion in an area or areas 
exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square 
inches (77 sq. cm.) are rated 20 percent disabling.  Scars in 
an area or areas exceeding 72 square inches (465 sq. cm.) are 
rated 30 percent disabling.  Scars in an area or areas 
exceeding 144 square inches (929 sq. cm.) are rated 40 
percent disabling.  Note (1) to Diagnostic Code 7802 provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (in effect prior to October 23, 
2008).

The Veteran had a VA examination in June 2007.  The claims 
file was not available for review but VA medical records were 
reviewed in conjunction with the examination.  The Veteran 
reported that he has two scars from chest tubes and that the 
scars are numb and painful.

The examiner stated that one scar is 32 cm x 1 cm and linear.  
The other scar consists of two 1 cm linear scars.  The 
examiners stated that the scars are superficial but were not 
painful on examination.

A private treatment record from Dr. M.M., MD, dated June 
2007, shows that the Veteran complained of pain and numbness 
of his scars.

The Veteran testified at his hearing before the Board that 
his scars were painful and that they have bothered him since 
his surgery.  

In a statement dated March 2008, the Veteran indicated that 
when he went to his VA examination in June 2007, that the 
examiner did not ask him about pain or range of motion.  He 
stated that the scar and the adjacent area are stiff and make 
it painful to raise his left elbow above shoulder height 
without pain in the scar area.  He also stated that he cannot 
sleep on his left side due to the pain.

The Board has considered all of the evidence and finds that 
the Veteran should be given the benefit of the doubt.  Thus 
the Board finds that a 10 percent rating is warranted for a 
tender, superficial scar, under 38 C.F.R. § 4.118, DC 7804.  
A higher rating is not provided under this diagnostic code 
and a higher rating is not warranted under DC 7801 as the 
evidence does not show scars covering an area or areas 
exceeding 12 square inches (77 sq. cm.).  Evidence also fails 
to show scaring of the head, face or neck.  Therefore, a 
rating in excess of 10 percent is not warranted.

The Board has also considered and found that staged ratings 
are not warranted in this matter.  Finally, the Board finds 
no evidence of any unusual or exceptional circumstances, such 
as marked interference with employment or frequent periods of 
hospitalization, related to the Veteran's disability that 
would take the Veteran's case outside the norm to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. 218.




The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  In this case, the Board 
is granting in full the benefit sought on appeal.  Thus, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist in 
respect to the claim of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a lumbar disability, such error was harmless 
and will not be further discussed.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and Social Security Administration records.  
The Veteran submitted private treatment records, written 
statements and buddy statements, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned VLJ.  The Veteran was afforded a VA 
medical examination for each of his disabilities.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal as to the claims of entitlement service connection 
for left and right lower extremity cold injury residuals and 
entitlement to an increased rating for service connected left 
thoracic empyema status post decortication and pleurectomy 
are dismissed.

New and material evidence has been received, thus the claim 
for service connection for a lumbar spine disability is 
reopened.

Service connection for a lumbar spine disability is granted.

Service connection for bilateral hearing loss is granted.

A 10 percent rating for service connected thoracotomy scars 
is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


